This court in its original opinion found that the trial court committed error in its charge to the jury, but that the error was not prejudicial because this court was convinced that the defendant was guilty and that there was ample evidence to support the verdict of the jury. Because of the rule laid down in the case of State v. Witsel, 144 Ohio St. 190, 58 N.E.2d 212, this court is of the opinion that the error committed is not prejudicial.
The application for rehearing is denied.
Application denied.
HORNBECK, P.J., WISEMAN and MILLER, JJ., concur. *Page 449